ON MOTION FOR REHEARING AND REQUEST FOR CERTIFICATION
COBB, Judge.
On October 23, 1990, this court Per Cu-riam Affirmed the appellant’s judgment and sentence in the above-styled case. See Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990); Walker v. State, 546 So.2d 764 (Fla. 5th DCA 1989).
Because the Florida Supreme Court has granted review in Flowers (October 30, 1990), we grant the appellant’s Motion for Rehearing and certify to the Supreme Court the following question:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONTRAINT?
AFFIRMED.
GOSHORN and HARRIS, JJ., concur.